UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-07702_ ­­ Value Line Asset Allocation Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: March 31 Date of reporting period: September 30, 2009 Item I.Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 9/30/09 is included with this Form. INVESTMENT ADVISER EULAV Asset Management, LLC S E M I- A N N U A LR E P O R T 220 East 42nd Street S e p t e m b e r3 0 ,2 0 0 9 New York, NY 10017-5891 DISTRIBUTOR Eulav Securities, Inc. Value Line Asset Allocation Fund, Inc. 220 East 42nd Street New York, NY 10017-5891 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Thomas T. Sarkany Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Howard A. Brecher Vice President and Secretary Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00069455 Value Line Asset Allocation Fund, Inc. To Our Value Line Asset To Our Shareholders (unaudited): Enclosed is your semi-annual report for the period ended September 30, 2009. I encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. The Fund earned a total return of 21.86% for the six months ending September 30, 2009. That compares to a total return of 34.02% for the Standard & Poor’s 500 Index(1) in the same period, and a total return of 6.09% for the Barclays Government/Credit Bond Index.(2) Your Fund benefited from the big rebound in the stock market, and to a lesser extent from an advance in the corporate bond market. The Fund began the six-month period with nearly 80% of assets invested in stocks. As the stock market rose sharply, we gradually reduced that allocation to about 60% of assets by September 30th.
